                                                                           FILED
                                                                             NOVO 8 2019
                 IN THE UNITED STATES DISTRICT COURT                      Clerk, l;I.S. District Court
                                                                            Drstnct Of Montana
                     FOR THE DISTRICT OF MONTANA                                   Missoula
                          MISSOULA DIVISION


  LANI CA LATRICE RAY,
                                                    CV 19- 104- M-DLC-KLD
                      Plaintiff,

        vs.                                          ORDER

  TED HESS-HOMEIER; DONOVAN
  RUSSEL,

                      Defendants.

      United States Magistrate Judge Kathleen L. DeSoto entered her Order and

Findings and Recommendation on October 4, 2019, granting PlaintiffLanica

Latrice Ray's motion to proceed in forma pauperis and recommending that the

Court: ( 1) dismiss Ray's complaint for failure to state claim upon which relief may

be granted; and (2) certify that no appeal from this disposition could be taken in

good faith.   (Doc. 19.)   Ray failed to timely object to the Findings and

Recommendation, and so waived the right to de novo review of the record.            28

U.S.C. § 636(b)(l).   This Court reviews for clear error those findings and

recommendations to which no party objects.      See Thomas v. Arn, 474 U.S. 140,

149-53 (1985).    Clear error exists if the Court is left with a "definite and firm


                                         -1-
conviction that a mistake has been made."         Wash. Mut., Inc. v. United States, 856

F.3d 711, 721 (9th Cir. 2017) (citation omitted).

       Judge De Soto found that Ray had not alleged a viable cause of action under

federal antidiscrimination law when she alleged that she was evicted following a

civil state court proceeding.     Although it is sympathetic to Ray's struggle to find

and maintain affordable housing, the Court agrees that Ray cannot bring a federal

civil suit to challenge the state court's adjudication of matters arising under state

law.       The Court also agrees that the allegation of additional facts cannot remedy

the problem identified.

       Accordingly, IT IS ORDERED:

       (1) Judge DeSoto's Findings and Recommendation (Doc. 7) is ADOPTED

in full;

       (2) The complaint is DISMISSED for failure to state a claim upon which

relief may be granted;

       (3) The Clerk of Court shall enter, by separate document, a judgment of

dismissal; and

       (4) the Court certifies, pursuant to Federal Rule of Appellate Procedure

24(a)(4)(B), that any appeal from this dismissal would not be taken in good faith.




                                            -2-
DATED this   ~-K. day ofNovember, 2019.



                             Dana L. Christensen, Chief Judge
                             United States District Court




                              -3-
